DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-3, 5-14, 16-20 and 22 are pending and allowed.

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered and are found persuasive; hence the rejection/s of claims 1-3 and 5-11 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-14, 16-20 and 22 are allowed.
Regarding claim 1, the closest prior art references Hu ‘978 (US 20180172978 A1), Hu (US 20130258639 A1), Kitano ‘912 (US 20120242912 A1), Nojima (US 20170242241 A1) and Chang (US 20150354787 A1), do not teach, by themselves or in combination with one another, “the combination wheel is a single-substrate structure with no additional substrate that is reflective or that includes a reflective coating thereon.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 12 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claim 12, the closest prior art references Hu ‘978 (US 20180172978 A1), Hu (US 20130258639 A1), Kitano ‘912 (US 20120242912 A1), Nojima (US 20170242241 A1) and Chang (US 20150354787 A1), do not teach, by themselves or in combination with one another, “a reflective coating coaxially aligned with the color filter, the reflective coating being coated on a central area of a first surface of the color filter and having a central angle of less than 360° based at least upon the color filter having the missing segment” and/or “a diffuser segment located adjacent the color filter and having a radius equal to a radius of the color filter, the diffuser segment replacing the missing segment of the color filter, the diffuser segment being transmissive for blue light.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 12 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 1-3, 5-11, 13, 14, 16-20 and 22 depend, directly or indirectly, on claim 1 or 12; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882